Citation Nr: 0516676	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a low back injury, with disc herniation at L4 
through S1.    


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1989 to 
November 1990.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO denied a rating in excess of 20 percent for the 
service-connected residuals of a low back injury, with disc 
herniation at L4 through S1.  In December 2001, the veteran 
filed a notice of disagreement (NOD). A statement of the case 
(SOC) was issued in December 2002, and the veteran filed a 
substantive appeal in January 2003.  

In June 2002, the veteran requested the opportunity to 
testify at a hearing before a Decision Review Officer (DRO); 
however, the record reflects that in January 2003, the 
veteran withdrew this hearing request.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

The veteran contends that his service-connected residuals of 
a low back injury, with disc herniation at L4 through S1, is 
more severe than the current rating indicates.  He most 
recently underwent VA examination in connection with the 
claim on appeal in November 2002.  

Initially, the Board notes that the RO arranged for the 
veteran to undergo another examination of the spine in 
October 2004, and that he failed to report to the 
examination; however, the veteran has since indicated in a 
March 2005 statement that he was physically unable to report 
to the prior examination, and requested that it be 
rescheduled.  In view of the veteran's request for a new 
examination and VA's duty to assist him, as well as for 
reasons set forth in more detail below, the Board finds that 
another examination is warranted.  

The veteran's service-connected residuals of a low back 
injury is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome (IVDS) (2002).  Effective 
September 23, 2002, VA revised the rating criteria for 
evaluating IVDS.  See 67 Fed. Reg. 54345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Also, effective September 26, 2003, VA revised the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  When the legal authority governing entitlement to any 
benefit sought on appeal is revised during the pendency of 
the appeal, the general rule is that the revised version 
applies as of the effective date of the change.  See Wanner 
v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  In this case, while the veteran and his 
representative have received notice of the above revised 
criteria (via the December 2002 SOC and January 2005 
supplemental SOC (SSOC)), and the veteran underwent 
examination intended to address the September 2002 revision 
to the criteria for IVDS, he has not undergone VA examination 
in light of the most recently revised rating criteria for 
disabilities of the spine.  As adjudication of the claim must 
involve consideration of both the former and revised 
applicable criteria and, given the three-year time frame 
since the most recent examination, more contemporaneous 
examination findings should that are responsive to the all of 
the revised criteria would be helpful in evaluating the claim 
on appeal.  See 38 U.S.C. § 5103A.   

Hence, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examination, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, may well result 
in a denial of the claim for increase.  See 38 C.F.R. § 
3.655(b) (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to any scheduled examination(s), the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the St. Louis VA 
Medical Center (VAMC), dated from March 1996 to August 1998, 
from June 2001 to November 2002, and from January 2004 to 
January 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the St. Louis VAMC 
since January 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requests 
for records from Federal facilities.  
 
Further, the RO should give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See             
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the St. Louis 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back, since January 2005.  The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  The 
entire claims file must be made available 
to each physician designated to examine 
the veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include  X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
	The examiner should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, with 
respect to the existence of frequency of 
any of the veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, 
the veteran's incapacitating episodes had 
a total duration of (a) a least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 20 percent for the service-
connected residuals of a low back injury, 
with disc herniation at L4 through S1, in 
light of all pertinent evidence and legal 
authority.  If the veteran fails to report 
to any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate. 

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

